DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 7, and 16 have been amended as per Applicant’s amendment filed on July 28, 2021.  Claim 9 has been canceled.  Claims 1-8, 10-20 are pending.

Allowable Subject Matter
Claims 1-8 and 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspects of:  a driving method of a display panel, the display panel
comprising a middle display region and a peripheral display region surrounding the middle display region; 
wherein the driving method comprises: driving the display panel such that a display resolution of the middle display region is greater than a display resolution of the peripheral display region,
the peripheral display region comprises a first peripheral display sub-region and a second peripheral display sub-region from a side close to the middle display region to a side away from the middle display region,
a ratio between the display resolution of the first peripheral display sub-region and the display resolution of the middle display region ranges from Cos2(35°) to 1; and 
a ratio between the display resolution of the second peripheral display sub-region and the display resolution of the middle display region ranges from 0 to Cos2 (35°).

As to claim 16, claim 16 is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/12/2021